Name: Commission Directive 92/89/EEC of 3 November 1992 amending Annex I to Fourth Directive 73/46/EEC establishing Community methods of analysis for the official control of feedingstuffs
 Type: Directive
 Subject Matter: wood industry;  organisation of work and working conditions;  agricultural activity;  natural and applied sciences;  agri-foodstuffs;  health
 Date Published: 1992-11-26

 Avis juridique important|31992L0089Commission Directive 92/89/EEC of 3 November 1992 amending Annex I to Fourth Directive 73/46/EEC establishing Community methods of analysis for the official control of feedingstuffs Official Journal L 344 , 26/11/1992 P. 0035 - 0037 Finnish special edition: Chapter 3 Volume 46 P. 0039 Swedish special edition: Chapter 3 Volume 46 P. 0039 COMMISSION DIRECTIVE 92/89/EEC of 3 November 1992 amending Annex I to Fourth Directive 73/46/EEC establishing Community methods of analysis for the official control of feedingstuffsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/373/EEC of 20 July 1970 on the introduction of Community methods of sampling and analysis for the official control of feedingstuffs (1), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 2 thereof, Whereas Fourth Commission Directive 73/46/EEC (3), as amended by Directive 81/680/EEC (4), prescribes the method to be used for the determination of crude fibre; Whereas there are grounds to adapt this method in the light of advances in scientific and technical knowledge; whereas it is advisable, in particular, to take account of the provisions of Council Directive 80/1107/EEC of 27 November 1980 on the protection of workers from the risks related to exposure to chemical, physical and biological agents at work (5), as amended by Directive 88/642/EEC (6), and, in particular, the measures taken to prevent exposure to asbestos; Whereas it is from now on necessary to replace asbestos by glass containers in order to carry out the filtration procedures; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee for Feedingstuffs, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex I to Directive 73/46/EEC is amended in accordance with this Directive. Article 2 Member States shall bring into force not later than 1 October 1993 the laws, regulations and administrative provisions necessary to comply with the provisions of this Directive. They shall forthwith inform the Commission thereof. When Member States adopt these provisions, these shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by the Member States. Article 3 This Directive is addressed to the Member States. Done at Brussels, 3 November 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 170, 3. 8. 1970, p. 2. (2) OJ No L 362, 31. 12. 1985, p. 8. (3) OJ No L 83, 30. 3. 1973, p. 21. (4) OJ No L 246, 29. 8. 1981, p. 32. (5) OJ No L 327, 3. 12. 1980, p. 8. (6) OJ No L 356, 24. 12. 1988, p. 74. ANNEX Annex I, point 3, 'Determination of crude fibre' is replaced by the following: /* Tables: see OJ */